Filed 11/30/20 P. v. Chapin CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G057358

           v.                                                            (Super. Ct. No. 16HF0810)

 EDWARD DWIGHT CHAPIN,                                                   OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Michael
F. Murray, Judge. Affirmed in part and remanded with directions.
                   Johanna Pirko, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Susan Sullivan Pithey, Senior Assistant Attorney General, Noah P.
Hill and Stephanie C. Santoro, Deputy Attorneys General, for Plaintiff and Respondent.
                                     INTRODUCTION
              Edward Chapin appeals from the imposition of two assessments imposed in
2016 in connection with his guilty plea to a receiving stolen property charge. The first is
the $300 mandatory state restitution fine, which he contends was not mentioned when he
was sentenced to jail in 2019 after he violated his probation. The second is the $70 per
count conviction fee, which he contends should not have been imposed without a hearing
on his ability to pay. In making this second contention, he relies on People v. Dueñas
(2019) 30 Cal.App.5th 1157 (Dueñas), a controversial case holding that an indigent
woman was entitled to a hearing on her ability to pay multiple and serial impositions of
fines for not paying fines.
              We affirm both assessments. Chapin agreed to pay the $300 restitution fine
when he pleaded guilty in 2016. It was not necessary for the court to impose this fine
again in 2019, when he went to jail. As for not getting a hearing on his ability to pay
$140 in conviction fees, nothing in the record remotely suggests that Chapin’s
circumstances resemble those of the appellant in Dueñas. He agreed in 2016 to pay the
fees as part of his plea bargain, and nothing indicates he was being punished, as was the
Dueñas appellant, for being poor. He was not entitled to a hearing in 2019 on his ability
to pay fees he had already agreed to pay.
              However, because the abstract of judgment does not reflect the conviction
fees, we return the matter to the trial court to correct the abstract to add any fees or fines
that were inadvertently omitted.
                                            FACTS
              In June 2016, Chapin was charged with second degree burglary, felony
receiving stolen property, and misdemeanor vandalism. He was also charged with four
prior prison conviction enhancements. Representing himself, he entered into a plea
bargain whereby the burglary count and the priors were dismissed and he pled guilty to
receiving stolen property and vandalism. As part of the plea bargain, he agreed the court

                                               2
could order him to pay a mandatory state restitution fine of between $300 and $10,000
and could order him to pay a mandatory fee of $70 for each count convicted. He also
agreed to a separate, suspended, restitution fine of $300, payable only if he violated the
terms of his probation. Payment of a restitution fine of $300 and the $70 fee for each
conviction was a condition of his felony probation, as was the suspended probation
violation restitution fine. Chapin’s sentence was suspended, and he was placed on
probation for three years and ordered to serve 180 days in jail, with credit for 60 days.
                                                                       1
The plea was entered into the record on July 15, 2016.
                  In October 2016, Chapin’s probation was revoked because he failed a drug
test and failed to report. A warrant was issued for his arrest. At a hearing in August
2017, Chapin admitted that he had violated his probation, and he was ordered to serve 90
days in jail. His probation was reinstated. In December 2017 and February 2018, Chapin
served more time for admitted probation violations. His probation was reinstated after he
served his sentences.
                  In May 2018, the court issued another arrest warrant for a probation
violation. This time, Chapin disputed the violation. He again represented himself. After
several continuances, a hearing took place on January 3, 2019.
                  Chapin’s main concern at the January hearing was getting into a drug
rehabilitation program. He admitted he had violated his probation. The court continued
the hearing to allow him to find an acceptable program. If he did not, the court was
prepared to impose a two-year sentence. The court also issued a stipulated victim
restitution order and abstract of judgment for $2,158 plus interest from date of loss.




         1
                   At the July 15 hearing, Chapin asked the court what the mandatory fines were. The court
responded that “[t]here’s the $300 state restitution fine, $70 per count conviction fee.” Chapin asked ,”Any way I
can get that waived with concurrent time?” The court: “No.” Chapin: “All that matters, okay.” The court
specifically mentioned the $300 state restitution fine and the $70 per count conviction fee when reciting the other
terms of the plea bargain.


                                                          3
               The next hearing took place on February 5, 2019. Chapin had not found a
rehabilitation program, so the court sentenced him to two years under Penal Code section
1170, subdivision (h). The court also imposed “any previously stayed fines or fees.
They’ll be due through probation if not already paid.” The abstract of judgment, dated
February 8, 2019, includes the $300 restitution fine. It does not include an additional
parole violation restitution fine or the $70 per count court fee.
                                       DISCUSSION
               Chapin has identified two issues on appeal. First, he claims the $300
mandatory restitution fee must be stricken because the court did not specifically mention
it at the February 5 hearing. He does not argue that he does not have to pay this fine.
Instead, he asserts that the matter must be returned to the trial court to decide whether to
impose it. Second, he says his due process rights were violated because the court did not
hold a hearing about his ability to pay before imposing the $70 per count court fee. He
also notes, correctly, that the abstract of judgment does not include these fees.
               As part of his 2016 plea bargain, Chapin agreed to pay the $300 mandatory
restitution fine and the $70 per count court fee. Payment of these assessments was also a
term and condition of receiving probation. The plea bargain became an order of the court
on July 15, 2016. The court granted Chapin probation on that basis. Nothing in the
record indicates that payment of the fine and fee was suspended or stayed. So the trial
court had already decided to impose it and did not need to revisit this decision.
               The case upon which Chapin relies, People v. Zachery (2007) 147
Cal.App.4th 380 (Zachery), does not support his argument. In Zachery, the clerk added
items to the sentencing minute order – including fines – that did not correspond to the
court’s pronouncements from the bench in the defendant’s presence. (Id. at pp. 387-388.)
The case was sent back so that the trial court could decide whether to impose restitution
fines. (Id. at p. 394.)



                                              4
                  In this case, however, the court had already imposed the fines on Chapin in
his presence during the July 2016 hearing on Chapin’s plea bargain. Chapin was
obviously aware of them because he asked the court to waive them. All that happened in
February 2019 was that the court lifted any previous stays on payment of the fines and
fees. But the mandatory state restitution fine was not stayed. The only fine that was
arguably stayed was the $300 probation violation restitution fine, which was suspended
until Chapin violated his probation, as he did several times.
                  Chapin bases his second argument on Dueñas. He asserts the court should
not have imposed the per count $40 court operations fee and the $30 facilities fee on him
                                                                     2
back in 2016 without a hearing on his ability to pay. He wants us to remand the case to
the trial court for a hearing on his ability to pay $140.
                  Inasmuch as Chapin stipulated in January 2019 to the payment of $2,158
plus interest at 10 percent from June 2016 in victim restitution and has not challenged the
amount of the $300 mandatory state restitution fine, we think it is safe to conclude
without another trial court hearing that Chapin has the ability to pay $140. Comparing
himself to the appellant in Dueñas – an indigent, disabled woman who was repeatedly
fined for being unable to pay a prior fine – borders on the frivolous. Chapin was not
assessed court fees because he could not pay prior court fees. He was assessed as part of
a plea bargain whereby he was allowed to substitute probation for a jail sentence for
committing a felony. Nothing in the record suggests he could not pay these fees in 2016,
2019 or now.




         2
                    Chapin was allowed to file a supplemental opening brief on the Dueñas issue, even though the
case came down in January 2019, a month before his sentencing hearing. He filed a reply brief and a supplemental
reply brief, after the Attorney General filed two respondent’s briefs, one for each issue. Both reply briefs, however,
dealt with Dueñas; neither one addressed the first issue.


                                                          5
                                      DISPOSITION
              The matter is remanded to the trial court to amend the abstract of judgment
to incorporate any fees or fines that were inadvertently omitted, if necessary. In all other
respects, the judgment is affirmed.




                                                  BEDSWORTH, ACTING P. J.

WE CONCUR:



THOMPSON, J.



GOETHALS, J.




                                             6